Order entered February 21, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01269-CV

                               CITY OF DALLAS, Appellant

                                              V.

         TEXAS EZPAWN, L.P. D/B/A EZMONEY LOAN SERVICES, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-03373-A

                                          ORDER
       Appellee’s unopposed motion for leave to file supplemental brief is GRANTED. The

supplemental brief, which was filed on February 20, 2013, is deemed timely filed.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE